Citation Nr: 1101124	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-17 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.   Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.

This appeal comes before the Board of Veterans' Appeals (Board) 
from multiple rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO). 

In December 2009, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this decision 
and who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002). The transcript of 
the hearing is in the claims folder.  These issues were remanded 
for further development in April 2010.  That development having 
been completed, these claims now return before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates that 
the Veteran's current low back disability is not related to 
service.

2.  The preponderance of the evidence of record indicates that 
the Veteran's current diagnosis of sleep apnea is not related to 
service, to include as secondary to the Veteran's service 
connected PTSD.







CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Sleep apnea was not incurred in or aggravated by service, and 
may not be presumed to have been so incurred,  nor is it 
secondary to any service connected disability.  38 U.S.C.A. §§ 
1110, 1113, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in March 2007 and March 2008.  These documents 
informed the Veteran of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and of what 
evidence the Veteran should provide.  Therefore, the Board finds 
that any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the Veteran 
for the Board to proceed to finally decide this appeal.  The 
Veteran was also informed of the law as it pertains to effective 
dates by each of these letters.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   No prejudice has been 
alleged in the timing of these notices, and none is apparent from 
the record; and the claim was readjudicated during the course of 
this appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a timing defect may be cured by the issuance 
of fully compliant notification followed by a re- adjudication of 
the claim).

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
VA medical records and providing the Veteran with a VA 
examination.  Consequently, the Board finds that the duty to 
notify and assist has been satisfied.

The Veteran and his representative contend that service 
connection is warranted for both a back disability, and sleep 
apnea secondary to PTSD.  Specifically, the Veteran contends that 
he injured his back in service driving an experimental vehicle, 
and he also contends that his sleep apnea is caused by 
medications he takes due to his PTSD that cause drowsiness.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular disease 
or injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247 
(1999).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2010).  
Secondary service connection may be established for a disorder 
which is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service connection may be presumed for certain chronic diseases, 
such as arthritis, which become manifest to a compensable degree 
within a prescribed period after discharge from service (one 
year), even though there is no evidence of such disease during 
the period of service, provided the Veteran had active service of 
90 days or more.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert.

Reviewing the relevant evidence of record, on the Veteran's 
report of entrance examination dated June 1967, he was noted to 
have a slight scoliosis, but was still considered fit for duty.  
In August 1968, the Veteran was seen with back pains in the 
shoulders and low back area, and continued to complain of pain 
after three days of heat treatments.  After that, he was found to 
have a mild back spasm, and was prescribed medication.

In January 1969, the Veteran was seen with a nonspecific 
complaint of "back trouble".  In July 1969, the Veteran was 
seen with pain in his lower back.  In September 1969, the Veteran 
was seen with back pain which he reported had started about a 
year previously, when driving an experimental truck.  He was 
found to be tender over his sacroiliac joint, and was prescribed 
heat, exercises, and told not to take part in daily exercises.  
Apparently, in January 1970, he was seen with continued low back 
pain which was attributed to his driving this experimental 
vehicle, and was advised to no longer operate this vehicle.  The 
Veteran was seen at other times for back pain that appears to 
have been related to a viral infection, and/or the flu.  The 
Veteran's separation examination dated August 1970 showed no 
complaints of, or treatment for, any back disability.

The Veteran's service medical records, including his August 1970 
report of separation examination, show no complaints of, or 
treatment for, sleep apnea.  The Veteran was not diagnosed with 
sleep apnea until February 2008, as the result of a sleep study.

A November 2007 report of VA spine X-ray showed mild spondylosis 
with minimal scoliosis.  A November 2007 VA chiropractor 
examination noted a chief complaint of low back pain, and found 
the Veteran to have left leaning of the lumbar segments, possibly 
positional, with right spinous rotation of L5, straightening of 
the lumbar curve with an anterior osteophyte on the L4 body in 
the superior aspect of the segment, and to a lesser degree on L5, 
superior and interior aspects.  There was also found posterior 
wedging of L5.  The Veteran was prescribed chiropractic 
manipulative treatments.

The evidence of record does not show any complaints of any 
further back problems until 2007, thirty seven years after the 
Veteran's separation from service, when he was seen with 
complaints of back pain.

The Veteran received a VA spine examination in July 2007.  At 
that time, the Veteran reported developing low back pain in 
service.  The Veteran's claims file was reviewed.  On 
examination, the physician noted mild tenderness to palpation 
over the left sacroiliac joint.  Range of motion testing of the 
spine was normal.  Neurological evaluation at that time was also 
normal.  The Veteran was diagnosed with mild sacroileitis and 
mild osteoarthritis of the lumbar spine.  This examiner indicated 
that he did not see any evidence of scoliosis on X-ray, or of the 
Veteran being treated for scoliosis in service.  The examiner 
indicated that in his opinion, it was less likely than not that 
the Veteran's mild sacroileitis and osteoarthritis of the lumbar 
spine were related to service.  In support of this opinion, the 
examiner noted that the Veteran's pain was predominantly 
localized to his left sacroiliac joint, but there was no mention 
of any sacroiliac joint pain in the Veteran's claims file.  His 
osteoarthritis was found to be mild and appropriate for age.  
Moreover, the examiner also cited the significant time since 
discharge, and that the Veteran's discharge examination showed no 
evidence of any back disability.

A November 2007 report from a private physician indicated that 
the Veteran has intermittent periods of intense drowsiness and 
sleepiness that are caused by his psychotropic medications 
including Seroquel.

An April 2008 MRI of the Veteran's lumbar spine noted a left 
paracentral disc extrusion at L1-L2, causing mild canal stenosis 
but no definite nerve impingement, a diffuse disc bulge over L2-
L3 causing mild canal stenosis and minimal bilateral neural 
foraminal narrowing, a central disc bulge at L3-L4 with a left 
paracentral component causing minimal left sided neural foraminal 
narrowing, and a disc bulge at L4-L5 without significant canal 
stenosis or nerve impingement.

The Veteran, in his hearing testimony before the Board in 
December 2009, reported that he had no trouble with his back 
until he entered the service, and started driving a large truck 
without any suspension.  The Veteran also testified that he 
believed his sleep apnea was related to his service connected 
PTSD, because he knew many other Veterans who had PTSD and sleep 
apnea.

A letter from a private physician, dated January 2010, indicates 
that she psychiatrically evaluated the Veteran, who is diagnosed 
with PTSD and obstructive sleep apnea.  He indicated that he felt 
that the Veteran's diagnosis of obstructive sleep apnea was 
directly and causally related to PTSD.  The Board recognizes this 
opinion, however, the Board finds that as this examiner provided 
no reasons and bases for his opinion, its probative value is 
somewhat diminished.

The Veteran received a VA examination for his spinal disabilities 
in June 2010, at which time he was thoroughly examined, and the 
claims file thoroughly reviewed.  The Veteran at that time 
reported problems with pain in his back since driving a truck in 
service, in 1968.  It was also noted that the Veteran was found 
to have scoliosis during a June 1967 examination.  The Veteran 
reported his pain had increased since separation from service, 
with constant pain in the lower thoracic and lumbar area.  He 
reported severe weekly flare-ups of pain in the thoracolumbar 
spine, which would cause him to be unable to do routine 
activities or chores, and he would avoid leaving the home.  He 
also reported some problems with paresthesias down the left leg.  
There were no indications of incapacitating episodes in the past 
year during which the Veteran was placed on bedrest by a 
physician.  The examiner noted the Veteran's reported history of 
back pain in service, as stated above, and also that the 
Veteran's August 1970 report of separation from service was 
negative for any back trouble of any kind.

Upon examination, the Veteran was noted to have an antalgic gait, 
and walked with a cane.  Scoliosis was noted, as was pain, 
tenderness and spasm of the thoracolumbar sacrospinalis.  Range 
of motion was 0 to 40 degrees of flexion, 0 to 15 degrees of 
extension, and left and right lateral flexion and rotation of 0 
to 15 degrees, with evidence of pain on active range of motion.  
Sensory examination also showed some decreased findings in the 
left lower extremity.  X-rays taken in conjunction with the 
examination showed stable mild scoliosis with no obvious evidence 
of arthritis, fracture, dislocaction, or bone destruction, and 
stable anterior osteophytes of L4 and L5 since X-rays taken on 
March 2007.  There was no evidence of spondylolisthesis, 
fracture, dislocation, or bone destruction.  The Veteran was 
diagnosed with a thoracolumbar strain, thoracic scoliosis, 
degenerative disc disease/degenerative joint disease of the 
lumbar spine, and left sided S1 lumbar radiculopathy secondary to 
degenerative disc disease of the lumbar spine.

His work history of 20+ years working on construction was noted, 
including several accidents from hernias, and being on workmen's 
compensation for 5 years before being retrained in a sedentary 
capacity.

The examiner indicated that, in his opinion, the Veteran's 
scoliosis was less likely as not permanently aggravated by his 
military service. The examiner's rationale was that the Veteran's 
separation examination was negative for any chronic back 
complaints, and his spine examination at that time was also 
negative.  He also noted that available medical records failed to 
document a chronic back condition since his discharge from the 
service in 1970.  The examiner further indicated that it was less 
likely than not that any of the Veteran's currently diagnosed 
back disabilities was related to his active service.  In this 
regard, it was noted that the Veteran was seen in service with 
lower back pain from riding a large truck.  He was told to stop 
riding this truck in the service, and his separation examination 
was negative for any back complaints, or any spine findings.  The 
examiner also noted the Veteran's history of working in 
construction jobs until 1990, and having a workmen's compensation 
injury.  He also noted that available medical records failed to 
document a chronic lumbar condition since his discharge from the 
service in 1970.  His lumbar X-ray in service was also normal, 
and he was never treated or diagnosed with a lumbar radiculopathy 
in service.  The examiner indicated that the Veteran's 
degenerative joint disease/degenerative disc disease of the 
lumbar spine was age related and there was no evidence in the 
claims file that this was related to his military service.

The Veteran also received a VA examination for his sleep apnea in 
June 2010.  At that time, the Veteran was thoroughly examined, 
and the claims file was reviewed.  The Veteran was noted to have 
been diagnosed with sleep apnea in February 2008.  The Veteran 
reported that he believed that his sleep apnea was due to his 
service connected PTSD.  It was also noted that the Veteran was 
treated with medication for his PTSD that caused intermittent 
periods of drowsiness and sleepiness.  Records showed that the 
Veteran's ex-wife reported that the Veteran stops breathing at 
night and snores loudly.  The Veteran's prior sleep study in 
February 2008 was noted to have diagnosed the Veteran with mild 
obstructive sleep apnea, no central sleep apnea, moderate 
nocturnal hypoxemia, no nocturnal alveolar hypoventilation, with 
a mild effect on heart rate, and normal position changes.  Based 
on this, and all evidence of record, the June 2010 VA examiner 
diagnosed the Veteran with sleep apnea, with the use of a CPAP 
machine.  The examiner indicated that this resulted in daytime 
hypersomnolence, and caused a moderate effect on exercise and 
sports, and a mild effect on chores.

The examiner indicated that, in his opinion, the Veteran's sleep 
apnea/nocturnal hypoxemia was less likely as not caused by or 
related to the Veteran's service connected disabilities, in 
particular his service connected PTSD.  The examiner indicated 
that a review of the available medical literature does not 
support a conclusion that PTSD causes sleep apnea, and the 
Veteran cited several examples in support of that opinion.  The 
examiner also stated that sedation from his medication used to 
treat PTSD does not cause sleep apnea.  He also noted that the 
Veteran's service connected hearing loss and tinnitus were not 
related to sleep apnea.  The examiner indicated that daytime 
hypersomnolence from sleep apnea is a separate condition and not 
related to sedation from his psychiatric medications.

Thus, considering all evidence of record, the Board finds that 
service connection is not warranted for a back disability.  In 
this regard, while there is no question that the Veteran had back 
pain in service, the preponderance of the evidence of record 
indicates that the Veteran's current back disabilities are not 
related to his service, nor was his preexisting condition of 
scoliosis aggravated by service.  Considering all of the medical 
nexus opinion evidence of record, which all indicates that his 
current back disabilities are not related to service, as well as 
the fact that the Veteran's separation examination showed no 
complaints of any back problem, and as well considering the 
evidence of record does not show any complaints of any back 
condition subsequent to service until 37 years after his 
separation from service, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for a back disability.

Further, considering all evidence of record, the Board finds that 
service connection is not warranted for sleep apnea.  In this 
regard, the Board finds that the preponderance of the evidence of 
record indicates that this disability is not related to service, 
nor is it secondary to the Veteran's service connected PTSD.  The 
Board notes that there is one positive medical opinion of record 
relating the Veteran's sleep apnea to PTSD, however, that opinion 
does not contain any supporting reasons and bases.  The Board 
finds more probative the June 2010 opinion from a VA examiner, 
who indicated that the Veteran's sleep apnea was not related to 
PTSD or service, and in support of his opinion, cited to several 
medical treatises and articles.  Thus, the Board finds this 
opinion to have more weight.  Combined with the fact that the 
Veteran was not diagnosed with sleep apnea in service, or for 
more than 38 years after his separation from service, the Board 
finds that the preponderance of the evidence of record is against 
a grant of service connection for PTSD.

As the preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine does not apply, and they must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disability is 
denied.

Entitlement to service connection for a sleep disorder is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


